--------------------------------------------------------------------------------

EXECUTION VERSION

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED DEVELOPMENT
AND LICENSE AGREEMENT


This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED DEVELOPMENT AND LICENSE
AGREEMENT dated February 26, 2019, with an effective date as of January 1, 2019
(the “Second Amendment Effective Date”), is by and between BioSpecifics
Technologies Corp., a Delaware corporation (“BTC”), and Endo Global Ventures, a
Bermuda unlimited liability company (“Endo”). BTC and Endo shall sometimes be
referred to herein collectively as “Parties.”

RECITALS

WHEREAS, BTC and Auxilium Pharmaceuticals, Inc. (“Auxilium”) entered into a
Second Amended and Restated Development and License Agreement dated August 31,
2011 (the “Agreement”);

WHEREAS, Auxilium assigned the Agreement to Auxilium Bermuda ULC (“Auxilium
Bermuda”) on January 20, 2015;

WHEREAS, an affiliate of Endo International plc acquired Auxilium and Auxilium
Bermuda on January 29, 2015, and Auxilium Bermuda changed its name to Endo
Global Ventures;

WHEREAS, the Parties entered into the First Amendment to the Second Amended and
Restated Development and License Agreement effective as of January 1, 2016.

WHEREAS, Endo now desires to assign the Agreement (the “Assignment”) to Endo
Global Aesthetics Limited, an Irish private company limited by shares and an
affiliate of Endo that is indirectly wholly-owned by Endo International plc in
connection with the internal restructuring of Endo and certain of its
subsidiaries (the “Reorganization”) and Endo desires to obtain BTC’s consent to
such Assignment; and

WHEREAS, BTC now desires to obtain royalty reporting estimates from Endo in
order to avoid material misstatements of its estimated royalty income from Endo

WHEREAS, the Parties now desire to provide the BTC consent to the Assignment and
amend the Agreement to enhance the royalty reporting by Endo.

TERMS

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, BTC and Endo agree as follows:

1.

Consent to Assignment. BTC hereby (i) acknowledges and consents to the
Assignment, (ii) acknowledges that the Assignment does not constitute a
defaultunder, or breach of, the Agreement; (iii) waives any right (if any
exists) to terminate the Agreement based on the Assignment; (iv) waives any
right (if any exists) to any period of prior notice; (v) agrees not to exercise
any other remedies based solely on such Assignment for purposes of the
Agreement; (vi) confirms that no other notice or documentation is required under
the Agreement in connection with the Assignment; and (vii) agrees that the
Agreement will remain in full force and effect after the consummation of the
Assignment. The acknowledgement, consent and waivers set forth above will only
be effective for, and relate to, the Assignment specifically described herein
relating to the Reorganization and will not be effective for or relate to any
other transactions involving BTC. Notwithstanding the foregoing, Assignment to
Endo Global Aesthetics Limited, Endo Designated Activity Company, an Irish
designated activity company (“Endo DAC”) hereby guarantees to BTC Endo Global
Aesthetics Limited’s performance of all obligations under the Agreement,
provided however, that in the event of a transfer or sale of all or
substantially all of the assets or business of Endo Global Aesthetics Limited to
a third party not under the control of Endo International PLC, or in the event
of a merger or consolidation of Endo Global Aesthetics Limited with a third
party not under the control of Endo International PLC, Endo DAC will use
commercially reasonable efforts to cause the guarantee to be replaced by a
guarantee that is reasonably satisfactory to BTC made by the purchaser or
successor of Endo Global Aesthetics Limited, following which Endo DAC and its
affiliates shall be released in full from any and all liabilities arising from
the foregoing guarantee.


--------------------------------------------------------------------------------

2.

Royalty Reporting. Section 7.1(d) of the Agreement shall be amended and restated
in its entirety as follows:

“With respect to Auxilium Territory, Auxilium shall report to BTC Net Sales of
Products on a country-by-country basis and where such information is available,
on an Indication-by-Indication basis. With respect to Partner Territory, Japan
Territory and Partner II Territory, as the case may be, Auxilium shall use
Commercially Reasonable Efforts to obtain Net Sales of Products on a
country-by-country basis and where such information is available, on an
Indication-by-Indication basis. Such reporting shall be made by Endo as follows:
(1) in the case of royalties in respect of Net Sales of Product in the first,
second and third calendar quarters, Endo will provide (a) gross estimated
Xiaflex sales for the U.S. within fifteen (15) days after the last day of each
such quarter, and for Canada, Sobi and Asahi within twenty (20) days after the
last day of each such quarter; and (b) draft royalty reports within thirty-five
(35) days and final reports within forty-five (45) days after the last day of
each such quarter; and (2) in the case of royalties in respect of Net Sales of
Product in thefourth calendar quarter, Endo will provide (a) gross estimated
Xiaflex sales for the U.S. within fifteen (15) days after the last day of the
fourth quarter, and for Canada, Sobi and Asahi within twenty (20) days after the
last day of the end of the fourth quarter; and (b) draft royalty reports within
sixty (60) days and final reports within seventy-five (75) days after the last
day of the fourth quarter. Until otherwise publicly disclosed by Endo, BTC
acknowledges that all information given or disclosed to BTC pursuant to this
section 7.1(d) is Endo Confidential Information and shall be treated by BTC as
confidential in accordance with Article 10 of this Agreement. For the avoidance
of doubt, BTC agrees not to disclose any information it receives pursuant to
this section 7.1(d) until after Endo has publicly disclosed such information and
such disclosure is limited solely to disclosure required to enable BTC to comply
with periodic public reporting requirements with the Securities and Exchange
Commission (the “SEC”); provided, however, that BTC agrees to obtain prior
written consent from Endo to such disclosure, which will not be reasonably
withheld or delayed, if Endo has not publicly disclosed such information and BTC
is required to make such a disclosure to comply with SEC periodic public
reporting requirements; and provided, further, that such Endo consent shall be
deemed to have been given if Endo fails to publicly disclose such information by
the periodic reporting filing deadlines set by the SEC as applicable to Endo
with respect to such information without an extension. To the extent available,
such reports shall contain gross sales less any specifically allowable
deductions on a line item by line item basis as provided under the defined term
“Net Sales.””

2

--------------------------------------------------------------------------------

    3.

Amendment. Except to the extent amended hereby, the provisions of the Agreement
shall remain unmodified, and the Agreement, as amended by this Amendment shall
remain in full force and effect in accordance with its terms.

   4.

Governing Law. This Amendment shall be governed by and construed in accordance
with the law of the State of New York, without regard to the conflicts of law
rules of such state.

   5.

Counterparts. This Amendment may be executed simultaneously in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date last written below.

BIOSPECIFICS TECHNOLOGIES CORP.

/s/ Ronald Law
Name: Ronald Law
Title: Senior Vice President-Business Development
Date: February 26, 2019


/s/ Carl Valenstein
Name: Carl Valenstein
Title: Corporate Secretary
Date: February 26, 2019


ENDO GLOBAL VENTURES

/s/ Marie-Therese Bolger
Name: Marie-Therese Bolger
Title: Secretary
Date: February 26, 2019


--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED WITH RESPECT TO THE GUARANTY AS OF THE DATE FIRST
WRITTEN ABOVE:

ENDO DESIGNATED ACTIVITY COMPANY

/s/ Marie-Therese Bolger
Name: Marie-Therese Bolger
Title: Director
Date: February 26, 2019


 

[Signature Page to Second Amendment to BTC Agreement]

--------------------------------------------------------------------------------